Citation Nr: 0421596	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-08 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for a gastro-intestinal 
disorder, to include as secondary to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for a skin disorder, to 
include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for muscle pain, to 
include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for joint aches, to 
include as secondary to an undiagnosed illness.

7.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to an undiagnosed illness.

8.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September February 1971 
to February 1973 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The issues on appeal had also 
included entitlement to service connection for jungle rot, 
however, by rating action dated in February 2004, the RO 
granted this benefit, rating the disability as tinea pedis 
with blisters.  As this is a full grant of the benefit 
sought, the issue is no longer on appeal before the Board.

The issues of entitlement to service connection for joint 
pain, muscle aches, a skin disorder and a respiratory 
disorder, to include as secondary to an undiagnosed illness, 
and hepatitis C, shall be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, probative evidence demonstrates that the 
veteran's chronic fatigue syndrome is proximately due to or 
the result of his service-connected post-traumatic stress 
disorder (PTSD).

2.  A gastro-intestinal disorder is attributed to the 
veteran's service as well as his service-connected PTSD.

3.  Headaches are proximately due to or the result of his 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran's chronic fatigue syndrome was incurred 
secondary to service-connected PTSD.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  

2.  Irritable bowel syndrome (claimed as a gastro-intestinal 
disorder) is a qualifying chronic disability, which is 
presumed to have been incurred as a result of service in the 
Persian Gulf.  38 U.S.C.A.§§ 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.317 (2003).

3.  The veteran's headaches were incurred secondary to 
service-connected PTSD.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to the claims of entitlement to service 
connection for chronic fatigue syndrome and a gastro-
intestinal disorder, both to include as secondary to an 
undiagnosed illness, the evidence of record supports a grant 
of the benefits sought.  Consequently, any lack of notice 
and/or development which may have existed under the VCAA is 
not prejudicial to the appellant.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.§ 3.303(d) (2003).  In addition, a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Furthermore, the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than December 
31, 2006.  38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest- (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(2) For purposes of this subsection, the 
term 'qualifying chronic disability' 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic 
multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
	(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multi symptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) 
Cardiovascular signs or symptoms. (12) 
Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. 
§§ 1117, 1118 (Effective and Applicability Provisions) (West 
2002).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2002).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317 (2003).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
objective findings of chronic fatigue syndrome, a gastro-
intestinal disorder, or headaches.

A chronological record of medical care dated in August 1989 
that he was treated for symptoms associated with viral 
gastroenteritis.

A service medical record dated in April 1991 shows that the 
veteran reported right lateral leg pain, knee numbness and 
ankle swelling.  The assessment was possible mild radiculitis 
vs. myralgia parasthetica.

A private medical record from Kaiser Permanente dated in 
October 1997 shows that the veteran was treated for chronic 
recurrent mild right sciatica.  A radiology report, also 
dated in October 1997, shows that X-rays of the lumbar spine 
revealed dextroscoliosis.  The vertebra maintained height and 
alignment and disc spacing without fracture, subluxation or 
bone destruction.

A February 1999 VA examination report dated in February 1999 
shows that the veteran reported the gradual onset of chronic 
fatigue since 1991.  He described localized muscle pain, and 
fatigue after exercise for about two hours, but not lasting 
24 hours.  He examiner concluded that at the time, the 
veteran did not meet the criteria for chronic fatigue 
syndrome.

A VA examination report, also dated in February 1999, shows 
that the veteran described experiencing episodes of watery 
diarrhea and urgency anywhere from twice a week to four times 
a week.  He reported that this was accompanied by abdominal 
cramps.  The diagnosis was irritable bowel syndrome and anti-
diarrheals were recommended.

A VA neurological report dated in February 1999 shows that 
the veteran reported headaches, muscle aches and joint pain.  
He described a five-year history of headaches, which felt 
like a hangover, usually in the morning.  These were said to 
occur usually once a week, accompanied by diarrhea.  The 
examiner indicated that the veteran's headaches were possibly 
related to his sleep apnea or sleep difficulties.  

A VA muscles examination report dated in February 1999 shows 
a diagnosis of lumbar scoliosis without pelvic tilt, and 
degenerative disc disease of the lumbosacral area.  There was 
no muscle atrophy noted throughout the examination of the 
musculoskeletal area.

A VA joints examination report dated in February 1999 shows 
that the veteran reported low back pain which would start at 
the lumbar area and go into the right buttock and thigh, 
occasionally.  The left leg was aching, with occasional pain 
at the thigh and knee area.  There was no history of blunt 
trauma from accidents or otherwise.  The diagnosis was 
negative on multi-muscle/joint examination.  There was lumbar 
discomfort localized to the L3 to L5 level which appeared to 
be mechanical in nature.  There was lumbar scoliosis 
definitely noted on examination and on X-ray, and 
degenerative disc disease of the lumbosacral spine noted on 
X-ray.

VA outpatient treatment records dated from February 1999 to 
January 2004 show that the veteran reported experiencing 
symptoms associated with headaches, muscle aches and joint 
pain intermittently.

A VA examination report dated in April 1999 shows that the 
veteran reported pain in multiple joints, low back with 
radiation to his right lower extremity associated with 
numbness.  He reported frequent headaches, fatigue, recurrent 
diarrhea twice a month.  He was having insomnia associated 
with restless leg and snoring.  The diagnosis was 
degenerative disc disease of the lumbar spine involving L3, 
L4, and mild sleep disorder with apnea with restless leg 
syndrome.

In December 2002, the veteran testified that his symptoms 
associated with chronic fatigue began in service, but it 
wasn't until a year or two after service that he sought 
treatment from a VA facility.  The veteran also testified 
that he was being treated for symptoms associated with a 
gastro-intestinal disorder.

A lay statement from the veteran's spouse dated in February 
2003 shows that, in pertinent part, she reported his having 
to go to the restroom often with diarrhea.  She also 
described headaches and joint pains reported by the veteran.  
She noted that he was not able to be active like he was in 
his previous years.

In a February 2003 letter, the veteran reported having severe 
diarrhea, which was embarrassing, because he occasionally 
cannot travel long distances because of the need to be near a 
restroom.  He also described severe headaches which he 
experienced periodically, and muscle and joint pain which 
prevent him from standing for more than 30 minutes at a time 
because of aching legs, feet, and back.

At an August 2003 VA examination, the veteran reported 
experiencing tiredness with standing or physical activity.  
He stated that when just talking, after a few minutes, he 
would have to lean up against something or sit because of 
physical fatigue.  He added that he had dysomnia, getting 
only about four or five hours of sleep, with occasional 
nightmares.  

He also reported having headaches since his return from the 
Persian Gulf.  He described that he was a "stone alcoholic" 
while in the Persian Gulf and that he may have headaches 
then, but was too drunk to know.  He stated that he noticed 
about six years earlier that he awoke with headaches and 
would take over the counter medication for relief.  He 
continued to drink heavily until April 2003.  He added that 
he continued to have headaches periodically, but did not have 
seizures, head trauma, or loss of consciousness.  He also 
reported multiple joint pains and stiffness in the lower 
back, knees, elbows, and neck.  There were no known injuries 
or traumas.  He would take over the counter medication for 
relief.

Additionally, he reported chronic abdominal pain and diarrhea 
for about seven or eight years.  He had gastroesophageal 
reflux disease with acid reflux treated with medication. A 
colonoscopy discovered several benign polyps.  There was no 
history of bleeding or peptic ulcers.

The diagnoses included chronic fatigue with dysomnia 
secondary to PTSD and chronic hepatitis C, irritable bowel 
syndrome and gastroesophageal reflux disease precipitated by 
PTSD and alcohol abuse.  The examiner added that irritable 
bowel syndrome is a chronic life long condition, with 
predominant symptoms of abdominal pain, constipation or 
diarrhea, and post-prandial distention.  Periods of stress 
and emotional conflict that result in depression frequently 
coincide with the onset and recurrence of the syndrome.  The 
examiner opined that the veteran's ongoing PTSD more likely 
than not was psychological stress precipitating this 
condition.

The diagnosis also included headaches, secondary to 
somatization from PTSD and heavy alcohol use; and subjective 
complaints of pain in the neck, lower back, knees and elbows 
without objective evidence of dysfunction, secondary to pain 
and more likely than not secondary to somatization from PTSD.

The veteran is service-connected for PTSD.  As noted above, 
the evidence supports the claims of entitlement to service 
connection for chronic fatigue syndrome, a gastro-intestinal 
disorder, headaches, muscle aches, and joint pain because the 
medical evidence establishes a link between the service-
connected PTSD and those respective disabilities.  The August 
2003 VA examiner stated that the veteran had developed 
chronic fatigue secondary, in part, to the PTSD.  
Additionally, he indicated that the veteran's irritable bowel 
syndrome and gastroesophageal reflux disease were 
precipitated, in part, by the PTSD and the ongoing PTSD more 
likely than not was the psychological stress precipitating 
the condition.  The headaches, in part, were secondary to 
somatization from PTSD.  There is no medical evidence of 
record to refute these opinions.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Moreover, the Board notes that the evidence of record shows 
that the veteran served on active duty in Southwest Asia in 
support of the Persian Gulf War.  The evidence also shows 
that the veteran has been diagnosed with irritable bowel 
syndrome and chronic fatigue syndrome, the symptoms of which 
merit at least a 10 percent evaluation respectively.  

Based on review of the evidence of record and resolving doubt 
in the veteran's favor, the Board concludes that the evidence 
supports a grant of service connection for chronic fatigue 
syndrome, irritable bowel syndrome, and headaches.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to service connection for irritable bowel 
syndrome is granted.

Entitlement to service connection for headaches is granted.


REMAND

Unfortunately, a remand is required with regard to the issues 
of entitlement to service connection for joint pain, muscle 
aches, a skin disorder and a respiratory disorder, to include 
as secondary to an undiagnosed illness, and hepatitis C.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In his July 2002 appeal, the veteran indicated that private 
medical records from Kaiser should be available for the 
period of 1975 to the present.  Review of the veteran's 
claims folder reveals that records from Kaiser are dated from 
September 1995 to October 1998.  As such, on remand, an 
effort should be made to obtain the treatment records from 
Kaiser dating back to 1975.

He also indicated that he was treated at the Sierra Army 
Depot in Reno, Nevada, in 1994.  Records from this treatment 
do not appear to have been associated with the veteran's 
claims folder.  These records should be obtained on remand, 
as well.

Additionally, a service medical record dated in September 
1990 shows that the veteran reported being on an anti-malaria 
medication during his period of service in Vietnam.  It was 
indicated that he had some type of blood problem secondary to 
anti-malarial drug.  The assessment was history of probably 
GGPD with chemical hepatitis due to Primaquine while in 
Vietnam.  The August 2003 VA examination report shows that 
the veteran's hepatitis C was more likely than not secondary 
to previous intravenous drug abuse.  As such, the Board is of 
the opinion that on remand, the veteran be afforded a VA 
examination so that the nature, extent, etiology of his 
current hepatitis C can be determined and the conflicting 
opinions may be reconciled.

Finally, during the August 2003 VA examination, the veteran 
complained of joint and muscle pain and reported respiratory 
problems manifested by heavy breathing and snoring at night.  
The diagnosis was chronic allergic rhinitis.  In his 
comments, the examiner described somatization disorder, which 
he had earlier related to the veteran's PTSD.  In so doing, 
he indicated that somatization disorder was characterized by 
multiple physical complaints including shortness of breath.  
The examiner also stated that the muscle and joint pain in 
the neck, lower back, knees and elbows was more likely than 
not secondary to somatization from PTSD.  However, as the 
Board granted the veteran's claim for chronic fatigue 
syndrome and noting that the medical evidence has variously 
attributed the veteran's muscle and joint pain to several 
diagnoses including the chronic fatigue syndrome, 
somatization disorder as part of the PTSD, and degenerative 
disease of the lumbar spine as well as his Persian Gulf 
service, further examination of the muscle and joint pain is 
necessary.  Given the examiners inclusion of shortness of 
breath in describing somatization disorder, coupled with the 
fact that he did not address the etiology of the veteran's 
current chronic allergic rhinitis, the veteran should be 
afforded another VA examination to further clarify the 
nature, extent, and etiology of his current respiratory 
disability, if any is found.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should attempt to obtain the 
veteran's treatment records from 1994 
from the Sierra Army Depot in Reno, 
Nevada.  

3.  The AMC should attempt to obtain the 
veteran's treatment records from Kaiser 
dating from 1975 to the present.

4.  After the completion of #1-3 above, 
the veteran should be afforded a VA 
hepatology examination.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner before the examination.  The VA 
examiner should conduct any indicated 
studies, note whether the claims folder 
was reviewed, and state a medical opinion 
as to: i) the medical classification of 
current hepatitis C, if any, and the data 
for classification; ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that current 
hepatitis C is etiologically related to 
an anti-malarial drug which may have been 
taken by the veteran during his period of 
active service in Vietnam; and iii) 
whether the probability is greater than, 
equal to, or less than 50 percent that 
current hepatitis C resulted from illegal 
intravenous drug use by the veteran in 
Vietnam.  The examiner is also requested 
to comment and reconcile the comments of 
the examiner in the September 1990 
service medical record with the opinion 
of the VA examiner in August 2003.  The 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After completion of #1-3 above, schedule 
the veteran for an appropriate VA examination 
to determine the nature and etiology of the 
veteran's joint and muscle pain and 
respiratory disorder.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  The doctor is requested to 
provide an opinion as to the diagnosis, if 
possible, and etiology of the veteran's joint 
pain, muscle aches, and any respiratory 
disorder.  

If it is determined that the joint pain, 
muscle aches, and any respiratory 
symptoms cannot be attributed to any 
known clinical diagnosis, the examiner 
should determine whether the findings 
concerning complaints otherwise reflect 
all objective indications of chronic 
disability, as defined in 38 C.F.R. § 
3.317(a)(2) (2003) (stating that 
objective indications of chronic 
disability include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other non-medical indicators that are 
capable of independent verification).  If 
it is determined that any respiratory 
signs and/or symptoms cannot be 
attributed to any known clinical 
diagnosis, the examiner should express an 
opinion as to whether such signs and/or 
symptoms are "chronic," as defined in 38 
C.F.R. § 3.317(a)(3) (2003) (stating that 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic).

If it is determined that the joint pain, 
muscle aches, and any respiratory signs 
and/or symptoms cannot be attributed to 
any known clinical diagnosis, the 
examiner should indicate - and explain - 
if there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active military, naval or air 
service in the Southwest theater of 
operations during the Persian Gulf War; 
or if there is affirmative evidence that 
the illness was caused by a supervening 
condition or event that occurred between 
the veteran's more recent departure from 
active duty in the Southwest theater of 
operations during the Persian Gulf War 
and the onset of the illness; or if there 
is affirmative evidence that the illness 
is the result of the veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.  The examiner should 
document any inability to answer any of 
the above requests.  The opinions should 
contain comprehensive rationale based on 
sound medical principles and facts.

6.  After the completion of #1-3 above, 
the veteran should be afforded a VA 
dermatology examination.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner before the examination.  After 
review of the claims file, the examiner 
should state whether the veteran has a 
skin disorder.  If a skin disorder is 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the skin disorder is 
related to the veteran's service to 
include Agent Orange exposure in Vietnam 
or his service in the Persian Gulf.  The 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the pertinent 
regulations pertaining to 38 C.F.R. 
§ 3.317.  An appropriate period of time 
should be allowed for response.  

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



